                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION


WAPP TECH LIMITED PARTNERSHIP
and WAPP TECH CORP.,                           Civil Action No. 4:18-cv-00469-ALM

                      Plaintiff,

        v.                                     JURY TRIAL DEMANDED

SEATTLE SPINCO, INC., ET AL.,

                      Defendants.


WAPP TECH LIMITED PARTNERSHIP
and WAPP TECH CORP.,                           Civil Action No. 4:18-cv-00501-ALM
Plaintiffs,

v.                                             JURY TRIAL DEMANDED

WELLS FARGO, N.A.

Defendant.


WAPP TECH LIMITED PARTNERSHIP
and WAPP TECH CORP.,                           Civil Action No. 4:18-cv-00519-ALM
              Plaintiffs,

        v.
                                               JURY TRIAL DEMANDED
BANK OF AMERICA, N.A.,

              Defendant.


                             AMENDED SCHEDULING ORDER

Upon consideration of the Plaintiffs’ motion to amend the July 8, 2020 Scheduling Order it is

hereby ORDERED that the deadlines established in Scheduling Order are hereby reset as

follows:
  ORIGINAL
                      NEW DEADLINE                             EVENT
  DEADLINE
September 3, 2020    November 2, 2020    Parties with burden of proof to designate Expert
                                         Witnesses other than claims construction experts and
                                         provide their expert witness reports, to include for
                                         ALL experts all information set out in Rule
                                         26(2)(B).
September 25, 2020   November 24, 2020   Parties designate expert witnesses on issues for
                                         which the parties do not bear the burden of proof,
                                         and provide their expert witness report, to include
                                         for ALL experts all information set out in Rule
                                         26(2)(B).

                                         Objections to any expert, including Daubert
                                         motions, shall be filed within 3 weeks of the Expert
                                         Report disclosure. Such objections and motions are
                                         limited to ten pages.
 October 2, 2020     October 2, 2020     Mediation Deadline
 October 2, 2020     December 8, 2020    Discovery Deadline. All discovery must be served in
                                         time to be completed by this date.
 October 9, 2020     December 11, 2020   Deadline to file dispositive motions and any other
                                         motions that may require a hearing. Regardless of
                                         how many dispositive motions a party files, each
                                         party is limited to a total of sixty pages for such
                                         motions. Each individual motion shall comply with
                                         Local Rules CV-7.

                                         Responses to dispositive motions are due within 14
                                         days after the filing date of the motions.

                                         Replies to responses are due within 7 days after the
                                         filing date of the responses.

                                         Fed. R. Civ. 6(a) applies to these filing deadlines.
 January 8, 2021     January 8, 2021     Notice of intent to offer certified records.
 January 8, 2021     January 8, 2021     Counsel and unrepresented parties are each
                                         responsible for contacting opposing counsel and
                                         unrepresented parties to determine how they will
                                         prepare the Joint Final Pretrial Order (See
                                         www.txed.uscourts.gov) and Proposed Jury
                                         Instructions and Verdict Form (or Proposed Findings
                                         of Fact and Conclusions of Law in nonjury cases).
 January 15, 2021    January 15, 2021    Motions in limine due.

                                         File Joint Final Pretrial Order (See
                                         www.txed.uscourts.gov). Exchange Exhibits and

                                           2
                                      deliver copies to the court. At this date, all that is
                                      required to be submitted to the court is a hyperlinked
                                      exhibit list on disk (2 copies) and no hard copies.

                                      If Parties will be requesting daily copy of the
                                      transcript during trial, they must notify the Court’s
                                      court reporter, Jan Mason, at
                                      Jan_Mason@txed.uscourts.gov, by this date.
January 19, 2021   January 19, 2021   Video Deposition Designations due. Each party who
                                      proposes to offer a deposition by video shall serve
                                      on all other parties a disclosure identifying the line
                                      and page numbers to be offered. All other parties
                                      will have seven calendar days to serve a response
                                      with any objections and requesting cross
                                      examination line and page numbers to be included.
                                      Counsel must consult on any objections and only
                                      those that cannot be resolved shall be presented to
                                      the court. The party who filed the initial Video
                                      Deposition Designation is responsible for
                                      preparation of the final edited video in accordance
                                      with all parties’ designations and the court’s rulings
                                      on objections.
February 2, 2021   February 2, 2021   Responses to Motions in limine due.

                                      File objections to witnesses, depositions extracts,
                                      and exhibits, listed in pre-trial order. This does not
                                      extend the deadline to object to expert witnesses. If
                                      numerous objections are filed, the court may set a
                                      hearing prior to docket call.

                                      File Proposed Jury Instructions and Form of Verdict
                                      (or Proposed Findings of Fact and Conclusions of
                                      Law).




                                        3
